Citation Nr: 0304753	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  01-07 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision in 
which the RO continued the denial of the veteran's claim of 
service connection for an acquired psychiatric disorder, on 
the basis that new and material evidence had not been 
submitted to reopen that claim.  In November 2002, a hearing 
was held in Boston, Massachusetts, before the undersigned, 
who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West 1991 & Supp. 2002).


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) revised section 5103, chapter 
38 of the United States Code, to impose on VA, upon receipt 
of a complete or substantially complete application, a duty 
to notify the veteran of any information, and any medical or 
lay evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002).  As part of that notice, VA must indicate what portion 
of information and evidence, if any, is to be provided by the 
veteran and which portion, if any, VA will attempt to obtain 
on the veteran's behalf.  Id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159 (2002)).  
The United States Court of Appeals for Veterans Claims (CAVC) 
has determined that the duty to notify under the VCAA applies 
to claimants who seek to reopen a claim by submitting new and 
material evidence.  Quartuccio v. Principi, 16 Vet. App. at 
187; see 38 C.F.R. § 3.159.  There is a general duty to 
assist a claimant in obtaining records that are in VA's 
"constructive possession."  See Dunn v. West, 11 Vet. App. 
462 (1998).  Review of the claims file reflects that the RO 
has not taken action in compliance with relevant provisions 
of the VCAA.  

For this reason, the Board finds that further development and 
action by the RO is warranted in this case.  The RO should 
notify the veteran of information, to include any medical or 
lay evidence, that is necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Importantly, 
the veteran should be specifically asked to identify or 
submit evidence of a psychiatric condition in service, 
continuing symptoms of such a disorder since his separation, 
and/or medical evidence of a nexus between any current 
acquired psychiatric disorder and service.  The RO must also 
indicate which portion of information and evidence, if any, 
is to be provided by the veteran and which portion, if any, 
VA will attempt to obtain on the veteran's behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159).  

The evidence of record suggests that the veteran underwent VA 
medical treatment for which there are no records associated 
with the claims folder.  The veteran has notified the RO on 
several occasions that he was treated for approximately one 
year at the VA hospital in Brockton, Massachusetts.  Complete 
medical records should be obtained from this source of VA 
medical treatment.  38 U.S.C.A. § 5103(A)(c)(2); 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (holding that VA has constructive notice of 
documents which are generated by VA, within its control).  
Furthermore, during the November 2002 Board hearing, the 
veteran testified that he was in the Reserve service for 
twelve years following his separation from active duty.  Any 
such service should be verified, and any service medical 
records generated during this period should be obtained, as 
such records may be pertinent.  

If, upon completion of the development outlined above, the RO 
determines that the veteran has presented new and material 
evidence to reopen his claim, the Board anticipates the 
following VCAA development is necessary.  The evidence of 
record indicates that the veteran has been receiving Social 
Security disability benefits since 1982, and that such 
benefits were awarded based on the veteran's psychiatric 
disorder.  The RO should make proper inquiry and request any 
administrative decision and underlying medical records used 
as a basis to grant Social Security disability benefits, as 
such records may be pertinent to the veteran's claim.  See 
U.S.C.A. § 5103A; Lind v. Principi, 3 Vet. App. 493, 494 
("When . . . VA is put on notice . . . of the existence of 
SSA records, . . . VA must seek to obtain those records 
before proceeding with the appeal."); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992) (holding that VA 
has a duty to attempt to secure all records of the SSA 
regarding the veteran's determination of unemployability for 
SSA purposes).

In addition, the veteran has identified several private 
medical treatment providers from whom medical records have 
not been obtained:  A. Demosthene, M.D., Atlanticare 
Hospital, Community General Hospital, and Arbour Hospital.  
The RO should request records from these sources of private 
treatment and notify the veteran if the RO determines that 
such records are unavailable.  38 U.S.C.A. § 5103A(b)(1); 
38 C.F.R. § 3.159(c)(1). 

The veteran is herein advised that, in keeping with VA's duty 
to assist, as announced in Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
(or both) that may be dispositive of the appeal.  If the 
veteran fails to report for any scheduled examination, a 
decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations are 
fully complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are 
addressed.

2.  The RO should advise the veteran of 
the evidence needed to substantiate his 
claim for service connection for an 
acquired psychiatric disorder.  In 
particular, the RO should advise the 
veteran of the need for evidence of a 
psychiatric condition in service and 
evidence indicating that any current 
psychiatric disorder is linked to his 
military service.  Evidence may include 
medical opinions, treatment records, or 
insurance examinations.  The veteran 
should also submit an update of the names 
and addresses of all medical providers, 
including physicians and hospitals, from 
whom he has sought psychiatric treatment.

3.  The RO should verify any periods of 
service in the military reserves and 
attempt to obtain service medical records 
generated during such service. 

4.  The RO should obtain all VA medical 
records identified but not previously 
acquired to specifically include complete 
treatment records from the Brockton VAMC 
dated in the 1970's.  If any records 
requested are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

5.  Following completion of the above, if 
the RO determines that new and material 
evidence has been presented to reopen the 
veteran's claim, the RO should obtain all 
records identified and not previously 
acquired.  These records should include, 
but not be limited to, inpatient and 
outpatient records from A. Demosthene, 
M.D., Atlanticare Hospital, Community 
General Hospital, and Arbour Hospital (as 
detailed in discussion above).  If any 
records requested are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims folder, and the veteran and his 
representative so notified and given the 
opportunity to submit the evidence on 
their own.

6.  If the RO determines that new and 
material evidence has been presented to 
reopen the veteran's claim, the RO should 
contact the Social Security 
Administration (SSA) and request all 
medical and administrative records used 
by that agency with respect to the 
veteran's grant of SSA benefits.  All 
attempts to secure these records must be 
documented, and any records received 
should be associated in the claims 
folder.

7.  After completion of the foregoing, and 
any other development deemed warranted by 
the record, the RO should re-adjudicate 
the veteran's claim in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655 (as 
appropriate) and the recently 
amended/added statutory provisions 
pertaining to VA's duty to notify and 
assist the veteran.  The RO must provide 
adequate reasons and bases for all of its 
determinations, citing all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond within the applicable time before 
the claims folder is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2).




